PER CURIAM.
The points raised upon this appeal have been heretofore decided adversely to the appellant by this court in Accumulator Co. v. Brush Co., 2 C. C. A. 682, 52 Fed. 130, and Thomson-Houston Co. v. Elmira & Horseheads Co., 18 C. C. A. 145, 71 Fed. 406. It is true that when this generic patent was before this court the earlier specific patents had not expired, but the legal propositions involved are not changed by such expiration.
The order is affirmed, with costs, on the opinion of Judge Hazel ([C. C.] 117 Fed. 314), which clearly and succinctly states those propositions, and indicates the bearing thereon of- the cases above cited.